SPARKS, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this cause, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated and agreed by and between the Illinois Lumber & Material Dealers Association, Inc., a corporation, appellant, by Amos C. Miller, Edward R. Adams, James B. Wescott and William Simon, its attorneys, and the Federal Trade Commission, appellee, by W. T. Kelley, Chief Counsel, that the above entitled cause may be dismissed without prejudice and without costs.
“Illinois Lumber & Material Dealers
Association, Inc., a corporation,
By Amos C. Miller
Edwin R. Adams
James B. Wescott
William Simon
Its Attorneys
“Federal Trade Commission
By W. T. Kelley
Chief Counsel”
On consideration whereof, it is now here ordered and adjudged by this Court that this cause be, and the same is hereby, dismissed without prejudice and without costs pursuant to the foregoing stipulation.